FILED
                            NOT FOR PUBLICATION                             OCT 19 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IVAN ARGUIROV GUEORGUOV,                         No. 06-73771

              Petitioner,                        Agency No. A096-219-330

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 4, 2010 **
                             San Francisco, California

Before: HUG, RYMER and N.R. SMITH, Circuit Judges.

       Ivan Arguirov Gueorguov (“petitioner”), a native and citizen of Bulgaria,

petitions for review of a decision of the Board of Immigration Appeals (“BIA”)

adopting and affirming an immigration judge’s (“IJ”) denial of his claims for

asylum, withholding of removal, and relief under the Convention Against Torture

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. The BIA expressly

adopted the IJ’s decision under Matter of Burbano (without constricting the scope

of its opinion), thus we review both the IJ’s and BIA’s decision. See Abebe v.

Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005) (en banc). We review an adverse

credibility determination for substantial evidence. Sidhu v. INS, 220 F.3d 1085,

1088 (9th Cir. 2000). Credibility findings will be upheld unless evidence compels

a contrary result. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). This court

reviews for substantial evidence factual findings underlying the denial of relief

under CAT. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition.

       Petitioner fails to present any argument in his opening brief regarding the

IJ’s denial of his asylum claim based on its untimely submission under 8 U.S.C.

§ 1158(a)(2)(B). Because petitioner fails to challenge the denial of his asylum

claim as time-barred, the claim is waived. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (finding that issues not supported by argument in a

party’s opening brief are deemed waived.)

       Substantial evidence supports the IJ’s denial of withholding of removal

based on an adverse credibility finding. Because petitioner provided inconsistent

statements regarding the basis of his persecution in interviews with immigration


                                          2
officials and in his asylum application, the adverse credibility finding is supported.

See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007); Don v. Gonzales, 476

F.3d 738, 741-43 (9th Cir. 2007).

      Because petitioner’s CAT claim is based on the same incredible testimony

and he points to no other evidence the IJ should have considered, substantial

evidence also supports the denial of CAT relief. See Farah v. Ashcroft, 348 F.3d

1153, 1156-57 (9th Cir. 2003). Further, petitioner has not shown it is more likely

than not he would be tortured if removed to Bulgaria. See Wakkary v. Holder, 558

F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3